Citation Nr: 1609123	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-08 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart disease (claimed as a heart condition), to include as due to exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

3.  Entitlement to service connection for neuropathy, right lower extremity, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for neuropathy, left lower extremity, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for neuropathy, right upper extremity, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for neuropathy, left upper extremity, to include as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for bilateral retinopathy, to include as secondary to diabetes mellitus, type II.

8.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and R.T.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to February 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from September and November 2010 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at hearing before the undersigned in December 2015.

The appeal is remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of this appeal is needed.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2015).

The Veteran contends that while serving in Okinawa, Japan, he was exposed to herbicides, and from that exposure he developed diabetes mellitus, type II, and a heart condition.  See December 2015 Hearing Transcript.  The remainder of his claimed disabilities, he alleges, are associated with those two disabilities.  Id.

VA has a duty to assist veterans in verifying exposure to herbicides.  The VA Adjudication Procedure Manual M21-1 (M21-1), Part IV, Subpart ii, 1.H.7.a describes the procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam, the demilitarized zone in Korea, or Thailand.  The procedure involves: (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to the Compensation Service for confirmation; and (3) requesting a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If the Compensation Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

The Board finds that VA requested that the Veteran provide the approximate dates, location, and nature of the exposure; however, none of the other required steps for development of the claim were completed.  Accordingly, remand is required for additional development consistent with the directives set forth in the M21-1.



Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Develop the Veteran's allegation of exposure to herbicides pursuant to the VA Adjudication Procedure Manual M21-1, Part IV, Subpart ii, 1.H.7.a, Verifying Herbicide Exposure on a Factual Basis in Other Locations.

This development should include sending the Veteran's detailed description of exposure to the Compensation Service and requesting a review of Department of Defense's inventory of herbicide operations to determine whether herbicides were used as claimed.  If necessary, send a request for verification of herbicide exposure to the Joint Services Records Research Center (JSRRC).

All steps taken in developing the allegation of herbicide exposure must be clearly documented in the claims file.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




